COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Cause No. 01-13-00096-CV; Lisa M. Okoh-Brown, Appellant v. Mark Brown, Appellee


Date motion filed:     March 21, 2013

Type of motion:        Motion to Extend Time to File Brief

Party filing motion:   Appellant


        Appellant Lisa Okoh-Brown requests an extension of time to file her brief until April 22,
2013. The appellant’s brief is due within thirty days “after the later of (1) the date the clerk’s
record was filed; or (2) the date the reporter’s record is filed.” TEX. R. APP. P. 38.6. The clerk’s
record currently is due to be filed April 12, 2013. The briefing timetable for this appeal,
therefore, has not yet commenced.

        It is ordered that the above-referenced motion is dismissed.




Judge’s signature:     /s/ Jane Bland
                       Jane Bland
                       Justice, acting individually




Date:       March 22, 2013